DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


Claim 4 is amended to reflect new claim dependency as follows:

Claim 4 (currently Amended) The connector of claim 1, wherein at least one
said storage device is compressible as a result of mounting [[a]]the first part 
to [[a]]the second part of the body.

Claim 6 is amended to reflect new claim dependency as follows:

Claim 6 (currently Amended) The connector according to claim 1, wherein at
least part of at least one said storage device has a bellows-like cross section in a plane
including a longitudinal axis of the connector 

Allowable Subject Matter
Claims 1, 4-18, and 21-23 are allowed.


REASON FOR ALLOWANCE

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 1 with the allowable feature being:" A connector, comprising: a body including a first part and a second part, wherein the first part is mountable to the second part; and a dispenser apparatus for dispensing curable liquid material into a space between the connector and an elongate object extending through the connector, the dispenser apparatus comprising: at least one storage device for separately storing a plurality of components of a curable liquid material and comprising a plurality of storage chambers each adapted to store a respective component and provided with a respective first outlet for said component; and at least one mixing device for mixing the components to cause curing of the curable liquid material and comprising at least one inlet for receiving the components from the first outlets, and at least one second outlet for the mixed components; wherein the dispenser apparatus is adapted to be located in the body such that the mixed components are dispensable from at least one said second outlet into the space defined by the body and the elongate object extending through the body."
Therefore, claim 1 is allowed.

Claims 4-18 and 21-23 are also allowed as being directly or indirectly dependent of the allowed
base claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847